Title: From George Washington to Major General William Heath, 12 January 1780
From: Washington, George
To: Heath, William


          
            Dr Sir
            Head Quarters Morristown 12th January 1780
          
          I herewith transmit you an extract of a letter from the Board of war, on the supposed delinquency of Mr Hatfield Commissary of hides, and an extract of a letter on the same subject from Mr Henry commissary of hides at Lancaster to the Board of war. In compliance with the Boards request, you will be pleased to direct an inquiry into Mr Hatfields conduct in the discharge of the duties of his department. The principal charge appears to be, that of the number of hides delivered to Mr Hatfield to dress and prepare for shoes, so very small a proportion should be returned by him fit for this purpose. To this the Court will particularly extend their enquiry, and to the causes which occasioned it. I am Dr Sir, your obt & hble servt
          
            Go: Washington
          
        